EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald Grafe on March 9th, 2022.
The application has been amended as follows:
Claim 74. A method of determining the volume status of a patient comprising: (a) causing a patient to perform a breathing protocol comprising causing the patient to breathe through a resistance breathing device having one or more flow-independent pressure valves, where the resistance breathing device allows inhalation airflow after the inhalation pressure exceeds a predetermined first inhale pressure threshold, and where the resistance breathing device allows exhalation airflow after the exhalation pressure
(b) while the patient is performing the breathing protocol, noninvasively determining one or more time intervals within the patient’s cardiac cycle over a first plurality of heartbeats of the patient, where each time interval corresponds to the time between predetermined events in the systolic phase of the patient’s cardiac cycle;
(c) determining a first variance of the time intervals over the first plurality of heartbeats;
(d) determining the intravascular volume status of the patient from the first variance.

Claim 77. (Canceled)

74, wherein the breathing protocol and resistance breathing device cause the patient to maintain a constant intrathoracic pressure during inhalation and exhalation after each pressure threshold has been satisfied.

Claim 92. A method as in claim [[77]]74, wherein the time intervals are determined from at least one of an electrocardiogram, photoplethysmogram, and phonocardiogram.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 93-98 directed to an invention non-elected without traverse.  Accordingly, claims 93-98 have been cancelled.
Allowable Subject Matter
Claims 74, 76, 82-83, and 86-92 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the inclusion of “a resistance breathing device having one or more flow-independent pressure valves” and “where the resistance breathing device allows inhalation airflow after the inhalation pressure exceeds a predetermined first inhale pressure threshold, and where the resistance breathing device allows exhalation airflow after the exhalation pressure
The claims in the application are deemed to be directed to a non-obvious improvement over the prior art Melker (U.S. Publication No. 2012/0053469), NPL Takehana et al ("Effects of posture on heart rate and systolic time intervals in normal men"; The American Journal of Cardiology Volume 73, Issue 5, 15 February 1994, Pages 411-414), Daniels et al (U.S. Patent No. 6,099,481), and Lanier et al (U.S. Publication No. 2011/0009764). Applicant’s arguments concerning Melker, NPL Takehana, Daniels, and Lanier are persuasive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791